Exhibit 10.5

November 5, 2008

Select Contrarian Value Partners, L.P.

c/o Kaizen Management, LP

4200 Montrose Blvd., Suite 400

Houston, Texas 77006

Attention: David W. Berry

RE: Exchange Offer; Executive Compensation Disclosures

TRI-S SECURITY CORPORATION (the “Company”) hereby represents and warrants to,
and agrees with, Select Contrarian Value Partners, L.P. (“Select Contrarian”),
(a) in order to induce Select Contrarian to tender that certain 10% Callable,
Convertible Promissory Note dated October 14, 2005, in the original principal
amount of $1,500,000, payable by the Company to Select Contrarian (“Select
Contrarian’s Existing Note”), in connection with the exchange offer contemplated
by that certain tender offer statement on Schedule TO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), initially filed by the
Company with the Securities and Exchange Commission (the “SEC”) on August 20,
2008 (File No. 005-81576) (as may be amended from time to time, together with
each exhibit and other item related thereto, the “Tender Offer Documents”),
(b) in order to induce Select Contrarian to enter into that certain Amendment
No. 1 to Director Designation Agreement dated as of the date hereof by and
between the Company and Select Contrarian (the Director Designation Agreement,
as amended by Amendment No. 1, the “Amended Agreement”), and (c) with the
understanding and agreement that Select Contrarian may rely upon the
representations, warranties, and agreements of the Company herein in connection
with the exchange offer, and for any and all other purposes, as follows (on and
as of the date hereof and at and as of the time of the exchange offer, to the
same extent and with the same effect as if made at and as of the time of the
exchange offer):

1. Each Designee (as defined in the Amended Agreement) and Observer (as defined
in the Amended Agreement) will receive the exact same compensation package as
the existing board members and any other board member then serving. If any
Designee and/or Observer ceases to be a director of the Company and/or an
observer of the Board of Directors of the Company, respectively, prior to the
expiration of such Designee’s term (in the case of such Designee) and/or prior
to the expiration of term of the Designee then serving (in the case of such
Observer), then such Designee and/or Observer, as applicable, shall be entitled
to all benefits payable to a director upon a change of control of the Company.

2. Until the Designee and the Observer are installed, no changes will be made to
enhance Ron Farrell’s compensation package.

3. The approximately 181,000 shares to be issued to Ron Farrell were calculated
as follows: Salary for the first 6 months of 2009 is $244k less 25% equals a
loss of $61k. Salary for the last 6 months of 2009 is $244k less 50% equals a
loss of $122k. Salary for the first 6 months of 2010 is $268k less 50% equals a
loss of $134k. Add $61k,$122k and $134k equals $317k divided by $1.75 equals a
total of approximately 181,000 shares. This is approximate not exact. Assume
vesting 10,000 shares on last day of each month beginning Jan 31, 2009 and
ending June 30, 2010. That is 10,000 for 17 months and last month of 11,000. Any
shares not vested through the end of the month in which a change of control
takes place (or Mr. Farrell resigns, is terminated, or otherwise ceases to be
the Chief Executive Officer of the Company or employed by the Company for any
reason) will be forfeited.

Remainder of Page Intentionally Left Blank. Signature Page(s) to Follow.



--------------------------------------------------------------------------------

Very truly yours, TRI-S SECURITY CORPORATION

By:

 

/s/  Ronald G. Farrell

Name:   Ronald G. Farrell Title:   Chief Executive Officer ACCEPTED AND
ACKNOWLEDGED: SELECT CONTRARIAN VALUE PARTNERS, L.P. By:   Kaizen Management,
L.P. Title:   General Partner By:   Kaizen Capital, L.L.C. Title:   General
Partner By:  

/s/  David W. Berry

Name:   David W. Berry Title:   Manager